          Case 3:19-cv-06004-MMC Document 6 Filed 11/06/19 Page 1 of 2



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11 STEPHEN BUSHANSKY, On Behalf of                  ) Case No. 3:19-cv-06004-MMC
   Himself and All Others Similarly Situated,       )
12                                                  )
                                                    )
                   Plaintiff,                       )
13
                                                    )
14           v.                                     ) NOTICE OF VOLUNTARY
                                                    ) DISMISSAL
15 RESTORATION ROBOTICS, INC., RYAN                 )
   RHODES, FREDERIC MOLL, JEFFREY                   )
16 BIRD, GIL KLIMAN, CRAIG TAYLOR,                  )
                                                    )
   SHELLEY THUNEN, and KEITH                        )
17
   SULLIVAN,                                        )
18                                                  )
                Defendants.                         )
19                                                  )
                                                    )
20                                                  )
                                                    )
21
            PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
22
     plaintiff Stephen Bushansky (“Plaintiff”) voluntarily dismisses the above-captioned action (the
23

24 “Action”) with prejudice as to his individual claims, and without prejudice as to the claims of the

25 putative class. Because this notice of dismissal is being filed before service by the defendants of

26 either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is effective

27 upon filing of this notice.

28
                                                -1-
                                   NOTICE OF VOLUNTARY DIMISSAL
         Case 3:19-cv-06004-MMC Document 6 Filed 11/06/19 Page 2 of 2




 1

 2 Dated: November 6, 2019             WEISSLAW LLP
                                       Joel E. Elkins
 3

 4                                     By: /s/ Joel E. Elkins
 5                                     Joel E. Elkins
                                       9107 Wilshire Blvd., Suite 450
 6                                     Beverly Hills, CA 90210
                                       Telephone: 310/208-2800
 7                                     Facsimile: 310/209-2348
                                               -and-
 8                                     Richard A. Acocelli
                                       1500 Broadway, 16th Floor
 9                                     New York, NY 10036
                                       Telephone: 212/682-3025
10                                     Facsimile: 212/682-3010
11
                                       Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -2-
                             NOTICE OF VOLUNTARY DIMISSAL
